Title: To James Madison from John Dawson, 15 January 1799
From: Dawson, John
To: Madison, James


Dear Sir
Philadelphia January 15. 1799.
We have no mail on this morning, which prevents my hearing from Virginia.
The president has not yet made the promisd communication, nor can we account for it—attempts made to cast censure on Logan for his trip to Europe have recoild on the authors, whose conduct has been wonderfully imprudent & unwise—at present we are engagd on the old subject of a Bankrupt law, which after taking up much time, will I expect be rejected by a small majority—when this subject is done with we shall bring forward propositions for the repeal of the alien & sedition laws, tho we have still five members absent, & shall need every vote. Yrs. with much Esteem
J D
